Per Curiam.

The Court have inspected the record, and do not incline to consume time in hearing argument upon a case so plain.
The object of the Legislature in restricting small demands within the jurisdiction of a single magistrate does not apply here. It was to prevent the expense of litigation in the higher Courts upon controversies of trivial moment.
But where a creditor has a demand within the jurisdiction of the County Court, and is about to com, menee a suit upon it, it is not only legal but laudable in him to bring forward such other demands as may be joined in the same declaration, though separately considered, they may be within the jurisdiction of a Justice of the Peace. In this mode he will often save the defendant those costs which might have ac, crued from the prosecution of the lesser demands before a single magistrate; and one suit without augmented expense may settle several controversies be, tween the parties. To discourage this practice, which has long and very generally prevailed, would be to violate the spirit of the act establishing the Jus* tice’s jurisdiction.

John Cook, pro se.

Cephas ¡Smith, Junior, for defendant.
Upon this intimation by the Court, the parties accommodated, and the suit was withdrawn by consent; of parties.